DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2022 was filed after the mailing date of the Notice of Allowance on 10/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Prosecution on the merits of this application is reopened and the indicated allowability of claims 1-20 is withdrawn in view of the newly discovered reference(s) to Sales et al.  Rejections based on the newly cited reference(s) follow.
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites “The method of any one of claim 17.” However, claim 17 is a single claim. As such, claim 20 will be interpreted as reciting “The method of claim 17.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites that “the anchor plate and the hinge member are thermally connected for heat conduction between them, the anchor plate being connected in heat transfer relationship to one or more heat generating components within the housing cavity, so that the anchor plate and the hinge member form part of a heat transfer path from the housing cavity to an external heatsink.” However, this limitation is unclear as it recites functional language without providing a discernable boundary on what element/structure of the anchor plate or hinge member performs the function. Specifically, it is unclear if a specific material/structure/element must be present in the anchor plate or hinge member to perform the function of providing a thermal connection to form a heat transfer path. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)).
Specifically, any two elements that contact each other will necessarily be thermally connected, as heat is always transferred between objects in some manner. Moreover, it is unclear if a specific 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 14-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sales et al. (U.S. Patent No. 9,910,298; hereinafter – “Sales”).
Regarding claim 1, Sales teaches a housing assembly comprising:
a housing (102) defining a housing cavity (300) for holding electronics components, the housing including a housing wall (304) that defines a mounting hole (See Figs. 4-7: Not labelled) extending transversely therethrough, the housing wall having an outer side and having an opposite inner side which borders the housing cavity (See e.g. Figs. 4-7; C. 5, L. 10-53; C. 8, L. 30-58);
a hinge member (106) mounted at least partially in the mounting hole, the hinge member comprising a hinge formation projecting (See Figs. 4-7: Not labelled) from the outer side of the housing wall for connection to a complementary hinge formation to form a hinge mechanism, the hinge member being anchored against axial movement through the mounting hole towards the inner side (See e.g. Figs. 4-7; C. 5, L. 10-53; C. 8, L. 40 – C. 9, L. 14); and

Regarding claim 2, Sales teaches the housing assembly of claim 1, as above.
Sales further teaches that the hinge member (106) is anchored against axial movement towards the inner side of the housing wall by a flange forming part (106a, 106b) of the hinge member, the flange being located on the outer side of the housing wall (304) and extending transversely relative to the mounting hole, such that at least part of the housing wall is sandwiched between the anchor plate and the flange, the anchor plate being larger in area than the flange of the hinge member (See e.g. Figs. 4-7; C. 5, L. 10-53; C. 8, L. 40 – C. 9, L. 14; C. 10, L. 11-45).
Regarding claim 3, Sales teaches the housing assembly of claim 1, as above.
Sales further teaches that wherein the hinge member further comprises a hinge post (316, 318) extending axially through at least part of the mounting hole, the anchor plate being connected to the hinge post (See e.g. Figs. 4-7; C. 8, L. 40-58).
Regarding claim 4, Sales teaches the housing assembly of claim 3, as above.
Sales further teaches a sealing member (332) located radially about the hinge post to provide a sealing interface between the hinge post and the housing wall (See e.g. Fig. 5; C. 9, L. 1-14).
Regarding claim 5, Sales teaches the housing assembly of claim 3, as above.
Sales further teaches that the connection of the anchor plate (312) to the hinge member (106) is such that the anchor plate is rotationally fast with the hinge member, the anchor plate being rotationally anchored relative a longitudinal axis of the hinge post, rotation of the hinge member 
Regarding claim 6, Sales teaches the housing assembly of claim 5, as above.
Sales further teaches that the anchor plate (312) is non-circular in outline and is located in a substantially complementary non-circular cavity defined by the housing (304), thereby to resist rotation of the anchor plate relative to the housing (See e.g. Figs. 4-7; C. 8, L. 40 – C. 9, L. 14; C. 10, L. 11-45).
Regarding claim 14, Sales teaches a device that comprises:
a device body (100) (See e.g. Figs. 1-7; C. 4, L. 8 – C. 5, L. 8); and
a housing assembly (102) incorporated in the device body (See e.g. Figs. 4-7; C. 5, L. 10-53; C. 8, L. 30-58), the housing assembly comprising:
a housing (102) defining a housing cavity (300) for holding electronics components, the housing including a housing wall (304) that defines a mounting hole (See Figs. 4-7: Not labelled) extending transversely therethrough, the housing wall having an outer side and having an opposite inner side which borders the housing cavity (See e.g. Figs. 4-7; C. 5, L. 10-53; C. 8, L. 30-58);
a hinge member (106) mounted at least partially in the mounting hole, the hinge member comprising a hinge formation projecting (See Figs. 4-7: Not labelled) from the outer side of the housing wall for connection to a complementary hinge formation to form a hinge mechanism, the hinge member being anchored against axial movement through the mounting hole towards the inner side (See e.g. Figs. 4-7; C. 5, L. 10-53; C. 8, L. 40 – C. 9, L. 14); and
an anchor plate (312, 316, 318) located on the inner side of the housing wall, the anchor plate being transverse to the mounting hole and being connected to the hinge member such that axial movement of the hinge formation away from the outer side of the housing wall is resisted by obstruction of the anchor plate by the housing wall (See e.g. Figs. 4-7; C. 8, L. 40 – C. 9, L. 14; C. 10, L. 11-45).
Regarding claim 15, Sales teaches the device of claim 14, as above.
Sales further teaches that the device is an eyewear device comprising:
an eyewear frame (108) that defines one or more optical element holders for holding respective optical elements within view of a user, when the eyewear device is worn, the housing assembly being incorporated in the eyewear frame such that the hinge formation of the hinge member projects from a lateral end portion of the eyewear frame (See e.g. Figs. 1-3; C. 4, L. 8 – C. 5, L. 8);
a temple (102) that is hingedly connected to the eyewear frame to be displaceable relative to the eyewear frame between a folded position and an extended position in which the eyewear device is in a wearable configuration (See e.g. Figs. 1-3; C. 4, L. 8 – C. 5, L. 8); and
a hinge mechanism (202, 204) by which the temple is hingedly connected to the eyewear frame, the hinge mechanism comprising cooperating hinge formations provided respectively by: the hinge formation of the hinge member mounted on the housing assembly; and a hinge formation attached to a proximal end of the temple (See e.g. Figs. 1-3; C. 4, L. 8 – C. 5, L. 8).
Regarding claim 16, Sales teaches method of manufacturing an eyewear device, the method comprising:
locating a hinge member (106) on a housing wall (304) of a housing (102) for electronics components such that a hinge formation forming part of the hinge member projects away from an outer side of the housing wall for connection to a complementary hinge formation of a hinge mechanism to hingedly connect a temple component to an eyewear frame, a flange forming part (106a, 106b) of the hinge member being located on the outer side of the housing wall (See e.g. Figs. 4-7; C. 5, L. 10-53; C. 8, L. 40 – C. 9, L. 14; C. 10, L. 11-45);
locating an anchor plate (312, 316, 318) on an inner side of the housing wall, within a housing cavity defined by the housing, the anchor plate being substantially parallel to the housing wall (See e.g. Figs. 4-7; C. 8, L. 40 – C. 9, L. 14; C. 10, L. 11-45); and

Regarding claim 17, Sales teaches the method of claim 16, as above.
Sales further teaches that the locating of the hinge member on the housing comprises inserting a hinge post forming part of the hinge member co-axially into a mounting hole extending through the housing wall (See e.g. Figs. 4-7; C. 5, L. 10-53; C. 8, L. 40 – C. 9, L. 14; C. 10, L. 11-45).
Regarding claim 20, Sales teaches the method of claim 17, as above.
Sales further teaches that the attaching of the anchor plate to the hinge member keys the anchor plate rotationally to the hinge member, and wherein the anchor plate is non-rotatably located within the housing cavity, so that rotation of the hinge member relative to the mounting hole is resisted by rotational anchoring of the anchor plate to the housing (See e.g. Figs. 4-7; C. 8, L. 40 – C. 9, L. 14; C. 10, L. 11-45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sales in view of Senatore et al. (U.S. Patent No. 8,353,593; hereinafter – “Senatore”).
Regarding claim 7, Sales teaches the housing assembly of claim 3, as above.

Sales fails to explicitly disclose that the hinge member and the anchor plate are metal components, the housing wall being of a polymeric plastics material.
However, Senatore teaches a hinge mechanism comprising a hinge member (230, 250, 1020), an anchor plate (120, 270), and a housing (110), wherein the hinge member and the anchor plate are metal components, the housing wall being of a polymeric plastics material (See e.g. Figs. 1-3, 10, and 18-21; C. 4, L. 25-44; C. 6, L. 19-32; C. 6, L. 60 – C. 7, L. 41).
Senatore teaches metal and plastic as suitable materials for “balance between flexibility and rigidity” (C. 6, L. 19-32) and in order to provide “ample space within the temple and end piece for the connecting tube to bend without kinking” (C. 3, L. 58 – C. 4, L. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing assembly of Sales such that the hinge member and anchor plate are metal and the housing is plastic as suggested by Senatore for “balance between flexibility and rigidity” and in order to provide “ample space within the temple and end piece for the connecting tube to bend without kinking,” as taught by Senatore (C. 3, L. 58 – C. 4, L. 4; C. 6, L. 19-32), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 8, Sales in view of Senatore teaches the housing assembly of claim 7, as above.
Sales further teaches that various elements can be attached via a welded connection as a suitable means for securing the elements (C. 4, L. 60 – C. 5, L. 8).
Sales fails to explicitly disclose that the connection of the anchor plate to the hinge post comprises a welded connection.

Senatore teaches this welded connection as a suitable choice for “balance between flexibility and rigidity” (C. 6, L. 19-32) and in order to provide “ample space within the temple and end piece for the connecting tube to bend without kinking” (C. 3, L. 58 – C. 4, L. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing assembly of Sales with the welded connection of Senatore for “balance between flexibility and rigidity” and in order to provide “ample space within the temple and end piece for the connecting tube to bend without kinking,” as taught by Senatore (C. 3, L. 58 – C. 4, L. 4; C. 6, L. 19-32), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Examiner further finds that the prior art contained a device/method/product (i.e., a housing assembly) which differed from the claimed device by the substitution of component(s) (i.e., a screw securing the anchor plate and the hinge post) with other component(s) (i.e., a welding connection securing the anchor plate and the hinge post), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element for another (i.e., substituting the welding connection for the screw), and the results of the substitution (i.e., a housing with a welding connection between the anchor plate and the hinge post) would have been predictable.
Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the screw of reference Sales for the welding connection of reference Senatore, since the result would have been predictable.

Therefore, pursuant to Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 163 USPQ 673 (1969), and/or Ruiz v. AB Chance Co., 69 USPQ2d 1686 (Fed. Cir. 2004), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the welding connection of reference Senatore with screw of reference Sales, since the result would have been predictable.
Regarding claim 9, Sales in view of Senatore teaches the housing assembly of claim 8, as above.
Sales further teaches that the connection of the anchor plate to the hinge post further comprises a securing screw co-axial with the mounting hole and screwingly received in the hinge post, such that a part of the anchor plate is held captive between a head of the securing screw and the hinge post (See e.g. Figs. 4-7; C. 5, L. 10-53; C. 8, L. 40 – C. 9, L. 14; C. 10, L. 11-45).
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately (i.e., a secured anchor plate and hinge post), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 163 USPQ 673 (1969), and/or Ruiz v. AB Chance Co., 69 USPQ2d 1686 (Fed. Cir. 2004), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the welding connection of reference Senatore with screw of reference Sales, since the result would have been predictable.
Regarding claim 10, Sales in view of Senatore teaches the housing assembly of claim 7, as above.
Sales further teaches one or more electronics components mounted in the housing cavity via the anchor plate, the anchor plate serving as a mounting base for the one or more electronics components (See e.g. Figs. 3-7; C. 8, L. 40-58; C. 10, L. 11-29).
Regarding claim 11, Sales in view of Senatore teaches the housing assembly of claim 7, as above.
Sales further teaches one or more heat generating components within the housing cavity (See e.g. Figs. 3-7; C. 8, L. 40-58; C. 10, L. 11-29).
Sales fails to explicitly disclose that the anchor plate and the hinge member are thermally connected for heat conduction between them, the anchor plate being connected in heat transfer relationship to one or more heat generating components within the housing cavity, so that the anchor plate and the hinge member form part of a heat transfer path from the housing cavity to an external heatsink.
However, Senatore further teaches that the anchor plate and the hinge member are thermally connected for heat conduction between them, the anchor plate being connected in heat transfer relationship to one or more heat generating components within the housing cavity, so that the anchor plate and the hinge member form part of a heat transfer path from the housing cavity to an external heatsink (See e.g. Figs. 1-3, 10, and 18-21; C. 4, L. 25-44; C. 5, L. 24-37; C. 6, L. 19-32; C. 6, L. 60 – C. 7, L. 41 – Senatore explicitly teaches that the elements are metal elements welded together, thus 
Senatore teaches this connection for “balance between flexibility and rigidity” (C. 6, L. 19-32) and in order to provide “ample space within the temple and end piece for the connecting tube to bend without kinking” (C. 3, L. 58 – C. 4, L. 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing assembly of Sales such that the hinge member and anchor plate are metal and the thermal connection as suggested by Senatore for “balance between flexibility and rigidity” and in order to provide “ample space within the temple and end piece for the connecting tube to bend without kinking,” as taught by Senatore (C. 3, L. 58 – C. 4, L. 4; C. 6, L. 19-32), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 18, Sales teaches the method of claim 17, as above.
Sales further teaches that various elements can be attached via a welded connection as a suitable means for securing the elements (C. 4, L. 60 – C. 5, L. 8).
Sales fails to explicitly disclose that the attaching of the anchor plate to the hinge member comprises welding the anchor plate to the hinge post.
However, Senatore teaches a hinge mechanism comprising a hinge member (230, 250, 1020), an anchor plate (120, 270), and a housing (110), wherein attaching of the anchor plate to the hinge member comprises welding the anchor plate to the hinge post (See e.g. Figs. 3-4; C. 5, L. 24-37).
Senatore teaches this welded connection as a suitable choice for “balance between flexibility and rigidity” (C. 6, L. 19-32) and in order to provide “ample space within the temple and end piece for the connecting tube to bend without kinking” (C. 3, L. 58 – C. 4, L. 4).
In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Examiner further finds that the prior art contained a device/method/product (i.e., a housing assembly) which differed from the claimed device by the substitution of component(s) (i.e., a screw securing the anchor plate and the hinge post) with other component(s) (i.e., a welding connection securing the anchor plate and the hinge post), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element for another (i.e., substituting the welding connection for the screw), and the results of the substitution (i.e., a housing with a welding connection between the anchor plate and the hinge post) would have been predictable.
Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the screw of reference Sales for the welding connection of reference Senatore, since the result would have been predictable.
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same 
Therefore, pursuant to Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 163 USPQ 673 (1969), and/or Ruiz v. AB Chance Co., 69 USPQ2d 1686 (Fed. Cir. 2004), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the welding connection of reference Senatore with screw of reference Sales, since the result would have been predictable.
Claim(s) 11 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Sales in view of Senatore, as applied to claim 7 above, and further in view of Moore et al. (U.S. PG-Pub No. 2019/0198983; hereinafter – “Moore”).
Regarding claim 11, Sales in view of Senatore teaches the housing assembly of claim 7, as above.
Although Senatore teaches materials providing a thermal connection, reading on the broadest reasonable interpretation of the claim as detailed above, Sales and Senatore fail to explicitly disclose that the anchor plate and the hinge member are thermally connected for heat conduction between them, the anchor plate being connected in heat transfer relationship to one or more heat generating components within the housing cavity, so that the anchor plate and the hinge member form part of a heat transfer path from the housing cavity to an external heatsink.
However, Moore teaches wearable heads-up displays with antennas comprising an anchor plate (238, 602) and a hinge member (222a, 620) wherein the anchor plate and the hinge member are thermally connected for heat conduction between them, the anchor plate being connected in heat transfer relationship to one or more heat generating components (238, 240, 612, 614) within the housing cavity, so that the anchor plate and the hinge member form part of a heat transfer path from the housing cavity to an external heatsink (See e.g. Figs. 1-2 and 6; Paragraphs 0053-0054 and 0074-0079).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing assembly of Sales such that the anchor plate and the hinge member are thermally connected as in Moore in order to “dissipate heat produced by functioning of the electronic components which may be present…in an effective manner” and to “enable optimal connectivity, range, and signal strength characteristics for the antenna and the radio regardless of the position of an external device within a given range,” as taught by Moore (Paragraphs 0054 and 0079).
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sales in view of Blum et al. (U.S. Patent No. 8,905,541; hereinafter – “Blum”).
Regarding claim 12, Sales teaches the housing assembly of claim 1, as above.
Sales fails to explicitly disclose an adhesive layer located between the anchor plate and the housing wall, adhesively attaching the anchor plate to the inner side of the housing wall.
However, Blum teaches electronic spectacle frames comprising a hinge (305), an anchor plate (306, 307), and a housing (300) with a housing wall wherein an adhesive layer is located between the anchor plate and the housing wall, adhesively attaching the anchor plate to the inner side of the housing wall (See e.g. Figs. 3-9; C. 12, L. 35-56; C. 18, L. 65 – C. 19, L. 3; C. 14, L. 56 – C. 42, L. 30; C. 61, L. 52 – C. 62, L. 3; C. 86, L. 48 – C. 88, L. 8).
Blum teaches this adhesive layer as a suitable choice to secure the elements in a manner that is “moisture resistant, such that it may prevent moisture from contacting the electrical connections” (C. 86, L. 63-65) to provide electronic spectacle frames that improve upon “the fashion design of the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing assembly of Sales with the adhesive layer of Blum as a suitable choice to secure the elements in a manner that is “moisture resistant, such that it may prevent moisture from contacting the electrical connections” to provide electronic spectacle frames that improve upon “the fashion design of the eyeglass frame or limit the materials which the eyeglass frame can be made of, maintain as few completed eyeglass frames or eyeglass frame components (frame fronts, bridges, temples) stock keeping units (SKUs) as possible, allow for robust placement of the electronics, and in a way that can be manufactured so that it remains affordable, and aesthetically desirable,” as taught by Blum (C. 1, L. 30-63; C. 86, L. 63-65).
Examiner further finds that the prior art contained a device/method/product (i.e., a housing assembly) which differed from the claimed device by the substitution of component(s) (i.e., a screw securing the anchor plate and the housing wall) with other component(s) (i.e., an adhesive layer securing the anchor plate and the housing wall), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element for another (i.e., substituting the adhesive layer for the screw), and the results of the substitution (i.e., a housing with an adhesive layer between the anchor plate and the housing wall) would have been predictable.
Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan 
Regarding claim 13, Sales in view of Blum teaches the housing assembly of claim 12, as above.
Sales further teaches that the anchor plate is shaped and positioned such as to create a seal against ingress or moisture into the housing cavity via the mounting hole (See e.g. Figs. 4-7; C. 8, L. 40 – C. 9, L. 14; C. 10, L. 11-45).
Additionally, Blum further teaches that the adhesive layer is shaped and positioned such as to create a seal against ingress or moisture into the housing cavity via the mounting hole (See e.g. Figs. 3-9; C. 12, L. 35-56; C. 18, L. 65 – C. 19, L. 3; C. 14, L. 56 – C. 42, L. 30; C. 61, L. 52 – C. 62, L. 3; C. 86, L. 48 – C. 88, L. 8).
Blum teaches this adhesive layer as a suitable choice to secure the elements in a manner that is “moisture resistant, such that it may prevent moisture from contacting the electrical connections” (C. 86, L. 63-65) to provide electronic spectacle frames that improve upon “the fashion design of the eyeglass frame or limit the materials which the eyeglass frame can be made of, maintain as few completed eyeglass frames or eyeglass frame components (frame fronts, bridges, temples) stock keeping units (SKUs) as possible, allow for robust placement of the electronics, and in a way that can be manufactured so that it remains affordable, and aesthetically desirable” (C. 1, L. 30-63).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing assembly of Sales with the adhesive layer of Blum as a suitable choice to secure the elements in a manner that is “moisture resistant, such that it may prevent moisture from contacting the electrical connections” to provide electronic spectacle frames that improve upon “the fashion design of the eyeglass frame or limit the materials which the eyeglass frame can be made of, maintain as few completed eyeglass frames or eyeglass frame components (frame fronts, bridges, temples) stock keeping units (SKUs) as possible, allow for robust 
Examiner further finds that the prior art contained a device/method/product (i.e., a housing assembly) which differed from the claimed device by the substitution of component(s) (i.e., a screw securing the anchor plate and the housing wall) with other component(s) (i.e., an adhesive layer securing the anchor plate and the housing wall), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element for another (i.e., substituting the adhesive layer for the screw), and the results of the substitution (i.e., a housing with an adhesive layer between the anchor plate and the housing wall) would have been predictable.
Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the screw of reference Sales for the adhesive layer of reference Blum, since the result would have been predictable.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sales in view of Senatore as applied to claim 18 above, and further in view of Blum et al. (U.S. PG-Pub No. 2017/0075141; hereinafter – “Blum’141”).
Regarding claim 19, Sales in view of Senatore teaches the method of claim 18, as above.
Sales and Senatore to explicitly disclose that the welding of the anchor plate to the hinge post comprises a spot laser welding operation.
However, Blum’141 teaches electronic spectacle frames comprising a hinge (620, 720, 820, 2220), an anchor plate (610, 710, 810, 2210), and a housing (e.g. 1110) wherein the anchor plate and hinge post are welded, the welding of the anchor plate to the hinge post comprises a spot laser welding operation (See e.g. Figs. 6-13; Paragraphs 0067, 0179-0184, 0186-0187, 0190, 0216-0217, and 0269) and 
Blum’141 teaches this laser welding as a suitable choice to provide “light-weight, integrated electronic apparatuses for connecting to and controlling electro-active lenses that can be housed in any type of frame in a cosmetically acceptable and easily implantable manner” (Paragraph 0012).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sales with the laser welding of Blum’141 in order to provide “light-weight, integrated electronic apparatuses for connecting to and controlling electro-active lenses that can be housed in any type of frame in a cosmetically acceptable and easily implantable manner,” as taught by Blum’141 (Paragraph 0012), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Examiner further finds that the prior art contained a device/method/product (i.e., a housing assembly) which differed from the claimed device by the substitution of component(s) (i.e., a screw securing the anchor plate and the hinge post) with other component(s) (i.e., a welding connection securing the anchor plate and the hinge post), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element for another (i.e., substituting the welding connection for the screw), and the results of the substitution (i.e., a housing with a welding connection between the anchor plate and the hinge post) would have been predictable.
Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan .
Claim(s) 7-11 and 18-19 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Sales in view of Blum’141.
Regarding claim 7, Sales teaches the housing assembly of claim 3, as above.
Sales further teaches that various portions of the hinge member and housing can be metal components or polymeric plastic materials (C. 4, L. 23 – C. 5, L. 8).
Sales fails to explicitly disclose that the hinge member and the anchor plate are metal components, the housing wall being of a polymeric plastics material.
However, Blum’141 teaches electronic spectacle frames comprising a hinge (620, 720, 820, 2220), an anchor plate (610, 710, 810, 2210), and a housing (e.g. 1110) wherein the hinge member and the anchor plate are metal components, the housing wall being of a polymeric plastics material (See e.g. Figs. 6-13 and 22; Paragraphs 0157-0161, 0179-0190, 0204-0207, 0216-0217, 0231-0232, 0313, and 0317-0319).
Blum’141 teaches metal and plastic as suitable materials in order to provide “light-weight, integrated electronic apparatuses for connecting to and controlling electro-active lenses that can be housed in any type of frame in a cosmetically acceptable and easily implantable manner” (Paragraph 0012).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing assembly of Sales such that the hinge member and anchor plate are metal and the housing is plastic as suggested by Blum’141 in order to provide “light-weight, integrated electronic apparatuses for connecting to and controlling electro-active lenses that can be housed in any type of frame in a cosmetically acceptable and easily implantable manner,” as taught by Blum’141 (Paragraph 0012), and since it has been held to be within the general skill of a In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 8, Sales in view of Blum’141 teaches the housing assembly of claim 7, as above.
Sales further teaches that various elements can be attached via a welded connection as a suitable means for securing the elements (C. 4, L. 60 – C. 5, L. 8).
Sales fails to explicitly disclose that the connection of the anchor plate to the hinge post comprises a welded connection.
However, Blum’141 further teaches that the connection of the anchor plate to the hinge post comprises a welded connection (See e.g. Figs. 6-13; Paragraphs 0067, 0179-0184, 0186-0187, 0190, 0216-0217, and 0269).
Blum’141 teaches this welded connection as a suitable choice to provide “light-weight, integrated electronic apparatuses for connecting to and controlling electro-active lenses that can be housed in any type of frame in a cosmetically acceptable and easily implantable manner” (Paragraph 0012).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing assembly of Sales with the welding connection of Blum’141 in order to provide “light-weight, integrated electronic apparatuses for connecting to and controlling electro-active lenses that can be housed in any type of frame in a cosmetically acceptable and easily implantable manner,” as taught by Blum’141 (Paragraph 0012), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Examiner further finds that the prior art contained a device/method/product (i.e., a housing assembly) which differed from the claimed device by the substitution of component(s) (i.e., a screw 
Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the screw of reference Sales for the welding connection of reference Blum’141, since the result would have been predictable.
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately (i.e., a secured anchor plate and hinge post), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 163 USPQ 673 (1969), and/or Ruiz v. AB Chance Co., 69 USPQ2d 1686 (Fed. Cir. 2004), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the welding connection of reference Blum’141 with screw of reference Sales, since the result would have been predictable.
Regarding claim 9, Sales in view of Blum’141 teaches the housing assembly of claim 8, as above.

Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately (i.e., a secured anchor plate and hinge post), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 163 USPQ 673 (1969), and/or Ruiz v. AB Chance Co., 69 USPQ2d 1686 (Fed. Cir. 2004), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the welding connection of reference Blum’141 with screw of reference Sales, since the result would have been predictable.
Regarding claim 10, Sales in view of Blum’141 teaches the housing assembly of claim 7, as above.
Sales further teaches one or more electronics components mounted in the housing cavity via the anchor plate, the anchor plate serving as a mounting base for the one or more electronics components (See e.g. Figs. 3-7; C. 8, L. 40-58; C. 10, L. 11-29).
Regarding claim 11, Sales in view of Blum’141 teaches the housing assembly of claim 7, as above.

Sales fails to explicitly disclose that the anchor plate and the hinge member are thermally connected for heat conduction between them, the anchor plate being connected in heat transfer relationship to one or more heat generating components within the housing cavity, so that the anchor plate and the hinge member form part of a heat transfer path from the housing cavity to an external heatsink.
However, Blum’141 further teaches that the anchor plate and the hinge member are thermally connected for heat conduction between them, the anchor plate being connected in heat transfer relationship to one or more heat generating components within the housing cavity, so that the anchor plate and the hinge member form part of a heat transfer path from the housing cavity to an external heatsink (See e.g. Figs. 6-13 and 22; Paragraphs 0157-0161, 0179-0190, 0204-0207, 0216-0217, 0231-0232, 0313, and 0317-0319 – Blum’141 explicitly teaches that the elements are metal elements welded together, thus constituting the elements being thermally connected, as required by the broadest reasonable interpretation of the claims).
Blum’141 teaches this thermal connection in order to provide “light-weight, integrated electronic apparatuses for connecting to and controlling electro-active lenses that can be housed in any type of frame in a cosmetically acceptable and easily implantable manner” (Paragraph 0012).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing assembly of Sales with the thermal connection of Blum’141 in order to provide “light-weight, integrated electronic apparatuses for connecting to and controlling electro-active lenses that can be housed in any type of frame in a cosmetically acceptable and easily implantable manner,” as taught by Blum’141 (Paragraph 0012), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 18, Sales teaches the method of claim 17, as above.
Sales further teaches that various elements can be attached via a welded connection as a suitable means for securing the elements (C. 4, L. 60 – C. 5, L. 8).
Sales fails to explicitly disclose that the attaching of the anchor plate to the hinge member comprises welding the anchor plate to the hinge post.
However, Blum’141 teaches electronic spectacle frames comprising a hinge (620, 720, 820, 2220), an anchor plate (610, 710, 810, 2210), and a housing (e.g. 1110) wherein attaching of the anchor plate to the hinge member comprises welding the anchor plate to the hinge post (See e.g. Figs. 6-13; Paragraphs 0067, 0179-0184, 0186-0187, 0190, 0216-0217, and 0269).
Blum’141 teaches this welded connection as a suitable choice to provide “light-weight, integrated electronic apparatuses for connecting to and controlling electro-active lenses that can be housed in any type of frame in a cosmetically acceptable and easily implantable manner” (Paragraph 0012).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sales with the welding connection of Blum’141 in order to provide “light-weight, integrated electronic apparatuses for connecting to and controlling electro-active lenses that can be housed in any type of frame in a cosmetically acceptable and easily implantable manner,” as taught by Blum’141 (Paragraph 0012), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).

Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the screw of reference Sales for the welding connection of reference Blum’141, since the result would have been predictable.
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately (i.e., a secured anchor plate and hinge post), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 163 USPQ 673 (1969), and/or Ruiz v. AB Chance Co., 69 USPQ2d 1686 (Fed. Cir. 2004), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the welding connection of reference Blum’141 with screw of reference Sales, since the result would have been predictable.
Regarding claim 19, Sales in view of Blum’141 teaches the method of claim 18, as above.
Sales fails to explicitly disclose that the welding of the anchor plate to the hinge post comprises a spot laser welding operation.
However, Blum’141 further teaches that the welding of the anchor plate to the hinge post comprises a spot laser welding operation (See e.g. Figs. 6-13; Paragraphs 0067, 0179-0184, 0186-0187, 0190, 0216-0217, and 0269).
Blum’141 teaches this welded connection as a suitable choice to provide “light-weight, integrated electronic apparatuses for connecting to and controlling electro-active lenses that can be housed in any type of frame in a cosmetically acceptable and easily implantable manner” (Paragraph 0012).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sales with the welding connection of Blum’141 in order to provide “light-weight, integrated electronic apparatuses for connecting to and controlling electro-active lenses that can be housed in any type of frame in a cosmetically acceptable and easily implantable manner,” as taught by Blum’141 (Paragraph 0012), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Examiner further finds that the prior art contained a device/method/product (i.e., a housing assembly) which differed from the claimed device by the substitution of component(s) (i.e., a screw securing the anchor plate and the hinge post) with other component(s) (i.e., a welding connection securing the anchor plate and the hinge post), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element for another (i.e., substituting the welding connection for the screw), 
Therefore, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the screw of reference Sales for the welding connection of reference Blum’141, since the result would have been predictable.
Claim(s) 11 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Sales in view of Blum’141, as applied to claim 7 above, and further in view of Moore et al. (U.S. PG-Pub No. 2019/0198983; hereinafter – “Moore”).
Regarding claim 11, Sales in view of Blum’141 teaches the housing assembly of claim 7, as above.
Although Blum’141 teaches materials providing a thermal connection, reading on the broadest reasonable interpretation of the claim as detailed above, Sales and Blum’141 fail to explicitly disclose that the anchor plate and the hinge member are thermally connected for heat conduction between them, the anchor plate being connected in heat transfer relationship to one or more heat generating components within the housing cavity, so that the anchor plate and the hinge member form part of a heat transfer path from the housing cavity to an external heatsink.
However, Moore teaches wearable heads-up displays with antennas comprising an anchor plate (238, 602) and a hinge member (222a, 620) wherein the anchor plate and the hinge member are thermally connected for heat conduction between them, the anchor plate being connected in heat transfer relationship to one or more heat generating components (238, 240, 612, 614) within the housing cavity, so that the anchor plate and the hinge member form part of a heat transfer path from the housing cavity to an external heatsink (See e.g. Figs. 1-2 and 6; Paragraphs 0053-0054 and 0074-0079).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the housing assembly of Sales such that the anchor plate and the hinge member are thermally connected as in Moore in order to “dissipate heat produced by functioning of the electronic components which may be present…in an effective manner” and to “enable optimal connectivity, range, and signal strength characteristics for the antenna and the radio regardless of the position of an external device within a given range,” as taught by Moore (Paragraphs 0054 and 0079).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Moore et al. (U.S. PG-Pub No. 2019/0198981) teaches a wearable heads-up display employing a core wire having a similar hinge structure.
Rabut (U.S. PG-Pub No. 2018/0252940) teaches a hinge for spectacles having a similar structure with an anchor plate.
Liao (U.S. PG-Pub No. 2017/0371164) teaches wearable smart glasses with a similar hinge structure.
Blum et al. (U.S. PG-Pub No. 2017/0108713) teaches a lens with a similar hinge structure.
Halpin et al. (U.S. PG-Pub No. 2016/0246059) teaches electronic eyewear with a similar hinge structure having an anchor plate.
Carrara (U.S. Patent No. 9,304,331) teaches eyeglasses with high flexibility in use having a hinge structure with a housing and an anchor plate.
Yajima (U.S. PG-Pub No. 2016/0041395) teaches a wearable apparatus having a hinge structure with thermally connected elements.
Haddock et al. (U.S. PG-Pub No. 2013/0010256) teaches electro-active spectacle frames having a similar hinge structure with a housing and an anchor plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896